Citation Nr: 0838180	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cluster headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peptic ulcer 
disease (PUD).

4.  Entitlement to service connection for a benign thymic 
cyst with hemorrhage, status post resection.

5.  Entitlement to service connection for frostbite 
residuals.

6.  Entitlement to service connection for anxiety.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He also had several years of duty with the Army National 
Guard between 1968 and 1995.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought.


FINDINGS OF FACT

1.  Cluster headaches were not present in service and are not 
related to service.

2.  Hypertension was not present in service, has not been 
related to service, and did not present to a compensable 
degree within one year of his separation.

3.  PUD was not present in service, has not been related to 
service, and did not present to a compensable degree within 
one year of his separation.

4.  A benign thymic cyst with hemorrhage was not present in 
service and has not been related to service.

5.  Frostbite was not present in service and no residuals of 
frostbite have been related to the veteran's period of 
service.

6.  Anxiety was not present in service and has not been 
related to service.


CONCLUSIONS OF LAW

1.  Cluster headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  PUD was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  A benign thymic cyst with hemorrhage was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  Frostbite residuals were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

6.  Anxiety was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  

In January 2006, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  This letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of this letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a November 2006 
SOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
Board does note that the veteran was provided with notice of 
the provisions of Dingess decision in April 2006.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

Lay persons are not competent to opine as to medical etiology 
or to render medical opinions.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay testimony is competent, however, to establish 
that observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person may provide eyewitness 
account of medical symptoms).  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  Barr v. Nicholson, 20 Vet. App. 528 
(2007).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Where a veteran has served for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension or an ulcer become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim of service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

III.  Factual background and analysis

The veteran contends that his cluster headaches, 
hypertension, PUD, and anxiety were all caused by the stress 
of guard duty during service in Korea between October 1966 
and October 1967.  He also claims that he was exposed to cold 
weather in Korea that resulted in frostbite.  Further, he 
asserts that exposure to unspecified "gases" in Korea had 
caused his benign thymic cyst.  The veteran has not, however, 
claimed that he was exposed to Agent Orange during his 
service.  Finally, although he attributes all of these 
conditions to service, he does not report a continuity of 
symptomatology since that time.


Cluster headaches

The service medical records from his May 1966 to May 1968 are 
negative for complaints of or treatment for, any type of 
headaches.  The February 1966 induction examination and the 
March 1968 separation examination were both normal.  A 
National Guard Over-40 examination conducted in July 1995 
noted complaints of headaches for the past 4 to 5 years.  He 
stated that he had been hospitalized seven years before for 
cluster headaches.  The veteran was hospitalized between 
March 7 and 9, 1981, for complaints of recurring headaches.  
It was noted that these had been present for about 3 months.  
The final diagnosis was recurrent headaches, suspect 
"cluster" headaches.  No further treatment for headaches is 
noted in the record.

Hypertension

The veteran's service medical records from his May 1966 to 
May 1968 period of service make no mention of any complaints 
of, or treatment for, hypertension.  The February 1966 
induction examination and the March 1968 separation 
examination were both normal (his blood pressure at induction 
was 108/60; no reading was noted on the separation 
examination, although his cardiovascular system was normal).  
The first reference to hypertension was made on an April 1981 
periodic examination for the National Guard; this noted that 
he was under treatment for hypertension.  Periodic 
examinations conducted subsequent to the 1981 examination 
continued to refer to a diagnosis of and treatment for 
hypertension.  Records developed after his discharge from 
service also showed treatment for hypertension.  Although his 
blood pressure was normal at the time of a March 1981 period 
of hospitalization for headaches, records developed from the 
1990s reflect diagnoses of essential hypertension.

PUD

The service medical records from his May 1966 to May 1968 are 
negative for complaint or treatment of PUD.  The February 
1966 induction examination and the March 1968 separation 
examination were both normal.  National Guard records from 
the 1970s through 1995 also do not mention PUD; in fact, his 
periodic examination reports all noted that his stomach was 
normal, with no complaints.  

The first post-service reference made to PUD was during a 
February 1997 private hospitalization.  This report referred 
to a history of ulcers.  Private outpatient treatment records 
noted the veteran's complaint in December 1999 about his 
stomach, which he described as painful.  He was noted to have 
a history of PUD with lots of indigestion.  There was 
periumbilical tenderness but no masses.  The physician 
suspected a recurrence of PUD.  

Benign thymic cyst with hemorrhage

The veteran's service medical records from his May 1966 to 
May 1968 period of service make no mention of any complaints 
of, or treatment for, a benign thymic cyst with hemorrhage.  
The February 1966 induction examination and the March 1968 
separation examination were both normal.  The National Guard 
records are also silent regarding this condition.

Post-service, the veteran was hospitalized for complaints of 
chest pain in March 1997.  Studies revealed the presence of a 
large thymic cyst with hemorrhage, for which he underwent 
surgical intervention.

Frostbite residuals

The veteran's service medical records from his May 1966 to 
May 1968 period of service make no mention of any complaints 
of, or treatment for, frostbite.  The February 1966 induction 
examination and the March 1968 separation examination were 
both normal.  His National Guard records also do not 
demonstrate any treatment for any disorders related to 
frostbite.  

Post-service, the veteran was seen by a private physician for 
complaints of pain in the toes and feet.  Following 
examination, metatarsalgia and mild tinea pedis were 
diagnosed.  In December 1998, he complained of a "funny" 
sensation on the outside part of the left foot, which he 
thought could be due to poor circulation.  The physician 
noted that the pulses in the veteran's foot were present, 
which argued against peripheral vascular disease.  He was 
suspected to have paresthesias.  

Anxiety

The veteran's service medical records from his May 1966 to 
May 1968 period of service make no mention of any complaints 
of, or treatment for, anxiety.  The February 1966 induction 
examination and the March 1968 separation examination were 
both normal.  His National Guard records also make no mention 
of any psychiatric complaints, to include anxiety.

Post-service, during a March 1981 hospitalization for 
headaches, the veteran was noted to have no depressive 
symptoms.  An October 1996 treatment record noted that he was 
under management for depression.  He was noted to have a 
history of depression and anxieties.  

Based on the evidence noted above, there is no indication 
that any of the claimed conditions had their onset during a 
period of active service.  Despite his assertions that these 
conditions all began during his service in Korea between 
October 1966 and October 1967, the service medical records do 
not demonstrate the initial onset of any of these disorders 
and he has not reported a continuity of symptomatology since 
that time.  Cluster headaches were first diagnosed during a 
March 1981 private hospitalization.  The April 1981 periodic 
examination performed by the National Guard noted his 
treatment for hypertension; however, this was diagnosed by a 
private physician and not during any period of active duty. 
None of the service medical records make any mention of PUD, 
a thymic cyst (which was not found and treated until 1997), 
frostbite, or anxiety.  Therefore, service connection on a 
direct basis cannot be awarded.  Nor is there any indication 
that hypertension or PUD were present to a compensable degree 
within one year of his separation from service.  Hypertension 
was not diagnosed until 1981 and PUD was not found until 
approximately 1997.  Thus, service connection on a 
presumptive basis for these conditions also cannot be 
granted.  The veteran has asserted that he suffered from 
frostbite in service.  As already noted, the record contains 
no reference to any such cold injury in service; moreover, 
there is no current disorder present that has been 
etiologically related to past cold exposure.  Finally, while 
a history of depression and anxiety was referred to in 
private treatment records from 1996, there was no indication 
that these disorders had been related in any way to his 
service.   The record is devoid of any objective evidence 
that would suggest any etiological relationship between his 
claimed disabilities and his service.   As a consequence, 
service connection for the claimed disorders cannot be 
awarded. 

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan.   Here, however, the evidence 
does not demonstrate that the veteran, who is competent to 
comment on his post-service symptoms, has the requisite 
expertise to render a medical diagnosis or to comment on a 
question of medical causation or aggravation.


ORDER

Entitlement to service connection for cluster headaches is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peptic ulcer disease 
(PUD) is denied.

Entitlement to service connection for a benign thymic cyst 
with hemorrhage, status post resection is denied.

Entitlement to service connection for frostbite residuals is 
denied.

Entitlement to service connection for anxiety is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


